*1043ORDER
A majority of the active judges has voted to take this matter en banc. On March 6, 1997, a panel of our court reversed the district court’s grant of habeas relief. An en banc vote was not taken before the mandate issued. The full court has voted to consider whether to recall the mandate to consider whether the panel decision of our court would result in a fundamental miscarriage of justice.
Oral argument will be held in San Francisco at the Seventh and Mission Courthouse on Friday, August 1, 1997, at 11:00 a.m. The parties should be prepared to discuss fully the merits of the appeal from the district court’s decision issuing the writ of habeas corpus, dated March 29, 1995, including the issues of ineffective assistance of counsel and prosecutorial misconduct. The parties may, at their option, file 20 copies of briefs of not more than 15 pages on or before 5:00 p.m., Thursday, July 31, 1997. No oral argument will be conducted regarding the appeal from the denial of the 60(b) motion.